Title: John H. J. Browere to James Madison, 26 July 1828
From: Browere, John H. J.
To: Madison, James


                        
                            
                                Most respected Sir 
                            
                            
                                
                                    New York
                                
                                 26 July 1828
                            
                        
                        
                        Time perhaps has caused a forgetfulness of memory; if so, the undersigned, is fearful that his name doth not
                            often intimate itself to your recollection. But, dear Sir the writer cannot never will fortget the hospitality he
                            experienced at Montpellier. The Mansion that contains the forms of Ex president Madison & Lady is repeatedly & often before my eyes. As if personally present,
                            I hear your voices in converse, and listen to the falling words of erudition. Believe Dear Sir, Dear Madam, I look back
                            with much gratification to that period, that short period in which I was an inmate to the rites of hospitality, and oft
                            regret that it were not in my lot to be higher resident to you. The climate, the manners, and customs of the people being
                            congenial to my feelings.
                        May I once again have the pleasure of a short converse? It being my determination in the ensuing spring to
                            revisit Europe, I have concluded to complete "The national Gallery of Busts and Statues" as
                            soon as possible, and to visit each section of the Union with a portion thereof viz. Washington, Franklin, Paul Jones,
                            Lafayette, Hamilton, Adams, Jefferson, Madison, Adams Jr. Jay, Clinton, Porter, Clay, Mitchell, & Van Wart.
                        Having expended 12087 dollars in the procuration of the Specimens, it is deemed advisable, in order to
                            further prosecution of the plan, to exhibit the Same in various places anterior to their completion in Bronze Metal, and
                            to a determined fixed place. And therefore while on my tour, at Fredericksburgh, or Richmond I could visit our friends at
                            Montpelier without any disarrangement of plans—
                        The Busts of Ex president Madison & Lady are completed in a neat & chaste Style, one of the
                            latter is intended to be presented as a memorial of my sincere regard for the family—
                        Hoping the pleasure of a few lines, containing an intimation of your health, I remain truly yours &c
                        
                            
                                John H. J. Browere
                            Sparta near Mt. PleasantNew york—
                        
                    